DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 8, the limitations “a certain portion-to-be-processed” and “a next portion-to-be-processed” in lines 14-16 of claim 1 and “a certain portion-to-be-processed” and “a portion-to-be-processed” in lines 10-12 of claim 8 render the claims unclear. As best understood, the portion-to-be-processed, certain portion-to-be-processed, and next portion-to-be-processed are intended to be the same as the processed portion of the sheet defined in claims 1 and 8 to be “a portion” (in lines 4-5 of claim 1 and lines 3-4 of claim 8). Since it is unclear from the claims the distinction between the portion formed by the processing tool and the “portion-to-be-processed” and variants thereof, the claims are unclear. In order to maximize clarity, the consistent naming should be used throughout the claims.  A possible claim correction would be to make clear through claim limitations how the portion and the portion-to-be-processed, certain portion-to-be-processed, and next portion-to-be-processed are distinguished from one another. A different possible claim correction would be to chose language that is consistent, such as replacing portion-to-be-processed with portion in each occurrence. The claims will be interpreted to have the portion-to-be-processed correspond to a location where the processing tool is, or is instructed to be, in the processable state in which a portion on the sheet is formed, which is considered to be consistent with the disclosed invention.
Claims 2-7 and 9-10 depend from claim 1 and inherit this issue therefrom. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kwarta et al. (US PGPub 2014/0121085 A1).
As to claim 1, Kwarta et al. teaches a sheet processing apparatus (figures 1-3) that forms a portion-to-be-processed on a sheet having a plurality of pre-products pre-product (figure 16 and paragraphs [0069]-[0070]), the sheet processing apparatus comprising: 
at least one processing tool (210a-210g) that is changeable from a processable state in which a portion on the sheet can be formed and an unprocessable state in which the portion on the sheet cannot be formed (paragraphs [0062], [0068], and paragraph [0117] and figure 11); 
a setting unit that sets operation parameters on the processable state and the unprocessable state (the portion responsible for conveying the job specification 961, paragraph [0114]); and 
a control unit (99) that controls an operation of the processing tool based on the set operation parameters (paragraph [0114]), wherein 
the setting unit includes a processable state holding process in which the at least one processing tool remains in the processable state when a certain portion-to-be-processed is formed in a certain pre-product and maintains the at least one processing tool in the processable state until after a next portion-to-be-processed of the same type as the certain portion-to-be-processed is formed in a next pre-product on the sheet (paragraphs [0119], [0123], [0138] and figure 16).
As to claim 2, Kwarta et al. teaches wherein when a margin is provided around the pre-product, the setting unit sets the operation parameters such that a marginal portion-to-be-processed is formed in the margin by executing the processable state holding process (paragraph [0059]).
As to claim 3, Kwarta et al. teaches wherein the portion-to-be-processed and the marginal portion-to-be-processed extend linearly (figures 3 and 16 and paragraph [0059]).
As to claim 4, Kwarta et al. teaches wherein the portion-to-be-processed and the marginal portion-to-be-processed extend linearly in a conveyance direction (figures 3 and 16 and paragraph [0059]) and/or a conveyance perpendicular direction.
As to claim 5, Kwarta et al. teaches wherein when the processing tool moves relatively with respect to the sheet to draw an inverted C-shaped or C-shaped trajectory in the conveyance perpendicular direction, the conveyance direction, and the conveyance perpendicular direction, the processing tool is located outside the sheet in the conveyance direction (paragraphs [0062], [0068], [0114], [0119], [0123], and [0138] teach the control following the movement required by the processing contents; it is considered that the claimed process is considered to be an intended use of the claimed apparatus, and the apparatus of Kwarta et al. is considered to be capable of use as claimed based on the processing contents and based on the size of the sheet as the article worked upon, which it is considered to be a size where the requirements of the claimed processing; note the movement in the conveyance direction is considered to be provided by the movement of the sheet).
As to claim 6, Kwarta et al. teaches wherein the sheet processing apparatus includes a plurality of processing tools (paragraph [0119]), and when the processing tools include a plurality of types, and of the plurality of types, a certain type corresponding to the portion-to-be-processed constitutes a corresponding processing tool group including a plurality of corresponding processing tools (paragraphs [0119], [0121], and [0127]), 
the setting unit sets the operation parameters so as to select, in the processing tool selection process, any corresponding processing tool to be used from the corresponding processing tool group in order to minimize a moving distance or a time required for movement of the corresponding processing tool (see figures 2-3 and 13 and paragraphs [0062]-[0063] and [0127], where it is considered that the setting unit selects the closest processing tool capable of the processing instructed as there is a single transport axis for moving the processing tools, therefore minimizing the moving distance or time required for the movement).
As to claim 8, Kwarta et al. teaches a sheet processing apparatus (figures 1-3) that forms a pre-product having a portion-to-be-processed on a sheet (figure 16 and paragraphs [0069]-[0070]), the sheet processing apparatus comprising: 
at least one processing tool (210a-210g) that is changeable from a processable state in which a portion on the sheet can be formed and an unprocessable state in which the portion on the sheet cannot be formed (paragraphs [0062], [0068], and paragraph [0117] and figure 11); and 
a control unit (99) that controls an operation state of the processing tool (paragraph [0114]), wherein 
the control unit controls the processing tool such that: a processable state holding process in which the at least one processing tool remains in the processable state when a certain portion-to-be-processed is formed in a certain pre-product and maintains the at least one processing tool in the processable state until after formation of a portion-to-be-processed in a next pre-product (paragraphs [0119], [0123], [0138] and figure 16).
As to claim 9, Kwarta et al. teaches wherein the setting unit includes a processing tool selection process in which the processing tool for forming the portion-to-be-processed is selected so that a moving distance of the processing tool is minimized, is executed (see figures 2-3 and 13 and paragraphs [0062]-[0063] and [0127], where it is considered that the setting unit selects the closest processing tool capable of the processing instructed as there is a single transport axis for moving the processing tools, therefore minimizing the moving distance or time required for the movement).
As to claim 10, Kwarta et al. teaches wherein the control unit includes a processing tool selection process in which the processing tool for forming the portion-to-be-processed is selected so that a moving distance of the processing tool is minimized, is executed (see figures 2-3 and 13 and paragraphs [0062]-[0063] and [0127], where it is considered that the setting unit selects the closest processing tool capable of the processing instructed as there is a single transport axis for moving the processing tools, therefore minimizing the moving distance or time required for the movement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwarta et al. (US PGPub 2014/0121085 A1) in view of Mori (JP 2013202776 A).
As to claim 7, Kwarta et al. teaches all of the limitations of the claimed invention, as noted above for claim 6, except wherein when the corresponding processing tool groups are arranged in multiple rows in the conveyance direction, the setting unit sets the operation parameters so as to select, in the processing tool selection process, any corresponding processing tool in any row to be used in order to minimize a moving distance or a time required for movement of the corresponding processing tool.
Mori teaches wherein when the corresponding processing tool groups are arranged in multiple rows in the conveyance direction (figure 1), the setting unit sets the operation parameters so as to select, in the processing tool selection process, any corresponding processing tool in any row to be used in order to minimize a moving distance or a time required for movement of the corresponding processing tool (page 2, paragraphs 2-4 and page 7, 7th paragraph-page 8, 1st paragraph, where it is considered that the selection meets the intended use in accordance with the instructions of the user).
It would have been obvious to one skilled in the art before the effective filing date to modify Kwarta et al. to have wherein when the corresponding processing tool groups are arranged in multiple rows in the conveyance direction, the setting unit sets the operation parameters so as to select, in the processing tool selection process, any corresponding processing tool in any row to be used in order to minimize a moving distance or a time required for movement of the corresponding processing tool as taught by Mori because it allows the provision of more processing tools allowing the user to select different processing without requiring time to exchange the processing tools (page 2, paragraphs 2-4 and page 7, 7th paragraph-page 8, 1st paragraph) with predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853